Exhibit 99.g(2) BROADMARKFUNDS FIRST AMENDMENT TO THE CUSTODY AGREEMENT THIS FIRST AMENDMENT, dated as of the 18th day of April, 2013, to the Custody Agreement dated as of December 28, 2012, the ("Custody Agreement"), is entered into by and between BROADMARKFUNDS, a Delaware statutory trust (the "Trust"), and U.S. BANK NATIONAL ASSOCIATION, a national banking association organized and existing under the laws of the United States of America (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Custody Agreement; and WHEREAS, the parties desire to add the Broadmark Tactical Fundto the Custody Agreement; and WHEREAS, Article XV, Section 15.02 of the Custody Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit B of the Custody Agreement is hereby superseded and replaced with Amended Exhibit B attached hereto. Except to the extent amended hereby, the Custody Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. BROADMARK FUNDS U.S. BANK NATIONAL ASSOCIATION By: /s/ Christopher J. Guptill By: /s/ Michael R. McVoy Name: Christopher J. Guptill Name:Michael R. McVoy Title: President Title: Senior Vice President 1 Amended ExhibitB to the Custody Agreement Fund Names Separate Series of Broadmark Funds Name of Series Broadmark Tactical Plus Fund Broadmark Tactical Fund 2
